FILED
                             NOT FOR PUBLICATION                            JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERNARDO GALLEGOS-LOMELI,                        No. 10-73333

               Petitioner,                       Agency No. A078-056-852

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Bernardo Gallegos-Lomeli, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s denial of Gallegos-Lomeli’s

motion to reopen, because the evidence submitted with the motion concerns the

same basic hardship grounds that Gallegos-Lomeli previously relied on to support

his application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d

592, 601-03 (9th Cir. 2006).

      Gallegos-Lomeli’s contentions that the BIA failed to consider the evidence

he submitted and failed to explain the reasons for denying his motion are not

supported by the record and do not amount to colorable constitutional claims that

would invoke our jurisdiction. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930

(9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                         2                                      10-73333